    Case 1:08-cr-00287-ARR Document 63 Filed 04/09/20 Page 1 of 5 PageID #: 277




                                                                    April 9, 2020

Via ECF and Email
The Honorable Allyne R. Ross
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

        Re:    United States v. William Sawicz, 08-CR-287 (ARR)
               Updates to Emergency Motion for Compassionate Release Due to COVID-19
               Outbreak at FCI Danbury

Dear Judge Ross,

         I write with three brief updates to yesterday’s emergency filing. ECF No. 62. First, at
5:00 P.M., the BOP posted its daily statistical update to its website. Overnight, the 28 tested-
positive inmates at FCI Danbury rose to 34. 1 Second, in an abundance of caution, I filed today a
letter formally seeking compassionate release from the Warden of FCI Danbury, in addition to
Mr. Sawicz’s request to the Warden for transfer to home confinement. Exhibit A. Finally, I
confirmed with United States Probation Officer Michael Imrek that Mr. Sawicz’s parents’ home
in Deer Park, NY, was approved by Probation on February 26, 2020, and that Officer Joanmarie
Langone will be assigned to the case whenever Mr. Sawicz is released.

        Thank you very much for your consideration of the motion,

                                                    Respectfully submitted,

                                                                  /s/
                                                    Mia Eisner-Grynberg, Esq.
                                                    Assistant Federal Defender
                                                    (914) 355-6493

cc:     AUSA Nomi Berenson (by email and ECF)
        UPSO Joanmarie Langone (by email)



1
 COVID-19 Cases, Federal Bureau of Prisons (Apr. 8, 2020), at
https://www.bop.gov/coronavirus/covid19_status.jsp.
                                                1
Case 1:08-cr-00287-ARR Document 63 Filed 04/09/20 Page 2 of 5 PageID #: 278




                           EXHIBIT A
         Case 1:08-cr-00287-ARR Document 63 Filed 04/09/20 Page 3 of 5 PageID #: 279


Mia Eisner-Grynberg

From:                         Mia Eisner-Grynberg
Sent:                         Thursday, April 9, 2020 11:51 AM
To:                           'DAN/ExecAssistant@bop.gov'
Subject:                      Compassionate Release Request - William Sawicz 75670-053
Attachments:                  Williams Sawicz Warden Letter Compassionate Release.pdf


Hello,

Attached please find a request for compassionate release for William Sawicz 75670-053. Please respond
ASAP.

Best,

Mia Eisner-Grynberg
Assistant Federal Defender
Federal Defenders of New York, Inc.
One Pierrepont Plaza, 16th Floor
Brooklyn, NY 11201
(718) 330-1257
(718) 855-0760 (FAX)
Mia_Eisner-Grynberg@fd.org




                                                     1
    Case 1:08-cr-00287-ARR Document 63 Filed 04/09/20 Page 4 of 5 PageID #: 280




                                                                   April 9, 2020

Warden D.K. Williams
FCI Danbury
Route 37
Danbury, CT 06811
By email to: DAN/ExecAssistant@bop.gov

        Re:   Request For Compassionate Release For William Joseph Sawicz, Reg. No.
              75670-053, Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i)

Dear Warden Williams,

       Please accept this request for release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) on behalf
of inmate William Joseph Sawicz, Reg. No. 75670-053. Given the extraordinary and compelling
circumstances of the current coronavirus pandemic, Mr. Sawicz is not able to file this request
himself.

        As you know, on April 3, 2020, Attorney General Barr concluded that “emergency
conditions are materially affecting the functioning…of FCI Danbury.” 1 As of this writing, FCI
Danbury has 34 tested-positive inmates, as well as 12 tested-positive staff members. 2 I seek
compassionate release for Mr. Sawicz because he is at high risk of contracting the virus and
suffering serious, even life-threatening, complications. Mr. Sawicz was diagnosed at FCI
Danbury with hypertension, for which he takes prescribed Lisinopril and baby aspirin. People
with hypertension treated by ACE inhibitors, such as Lisinopril, “are at higher risk for severe
COVID-19 infection,” 3 as confirmed by the Centers for Disease Control and Prevention. 4


1
  Attorney General William Barr, Memorandum for Director of Bureau of Prisons, Office of the
Attorney General (Apr. 3, 2020), at https://www.politico.com/f/?id=00000171-4255-d6b1-a3f1-
c6d51b810000.
2
  COVID-19 Cases, Federal Bureau of Prisons (Apr. 8, 2020), at
https://www.bop.gov/coronavirus/.
3
  Lei Fang, George Karakiulakis, Michael Roth, Are Patients With Hypertension and Diabetes
Mellitus at Increased Risk for COVID-19 Infection?, The Lancet (Mar. 11, 2020), at
https://www.thelancet.com/pdfs/journals/lanres/PIIS2213-2600(20)30116-8.pdf.
4
  Moribidity and Mortality Weekly Report: Preliminary Estimates of the Prevalence of Selected
Underlying Health Conditions Among Patients with Coronavirus Disease 2019 — United States,
February 12–March 28, 2020, Centers for Disease Control and Prevention (Apr. 3, 2020), at
https://www.cdc.gov/mmwr/volumes/69/wr/mm6913e2.htm.
                                               1
 Case 1:08-cr-00287-ARR Document 63 Filed 04/09/20 Page 5 of 5 PageID #: 281



        Mr. Sawicz is serving a 60 month sentence with a release date of February 26, 2021. His
counselor submitted his halfway house referral on December 28, 2019, and Probation approved
his parents’ home as an acceptable release residence on February 26, 2020. He can and will be
securely confined in the community for the duration of his sentence. Specifically, Mr. Sawicz
can reside with his parents Martin and Marie Sawicz, at 29 Somerset Place, Deer Park, NY
11729, who can be reached at (631) 595-2294, and have confirmed to me that he is welcome to
come home.

        Compassionate release is particularly warranted in this case because Mr. Sawicz does not
present substantial risks to the community requiring imprisonment or confinement in a
residential reentry center or other facility. Mr. Sawicz does not have any history of violence.
For over a year while on bond, from his arrest until his self-surrender to FCI Danbury, Mr.
Sawicz was perfectly compliant on home detention with his parents at the same residence,
sustaining zero pretrial violations. His low risk of violence is reflected by his assignment to a
low security facility, and his approval for halfway house transfer more than four months ago.

       Accordingly, because Mr. Sawicz qualifies for compassionate release, and the current
conditions militate strongly in favor of releasing him immediately, we respectfully request that
you release him from the Bureau’s custody. Please inform me of your decision on this request
promptly. Thank you for your consideration.

                                                            Respectfully submitted,

                                                                          /s/
                                                            Mia Eisner-Grynberg
                                                            Attorney for William Sawicz
                                                            (914) 355-6493

cc:    Hon. Allyne R. Ross, United States District Court Judge (via ECF)
       AUSA Nomi Berenson (via ECF)




                                                2
